Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 21, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150677(52)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 150677
  v                                                                 COA: 321045
                                                                    Ottawa CC: 13-037857-AR
  BRANDON MICHAEL HALL,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief on appeal is GRANTED. The supplemental brief
  submitted on July 8, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 21, 2015
                                                                               Clerk